AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Gase (Mhdified)                                                             Page 1 of 1
                                                                                                                                                 IZ

                                        UNITED STATES DISTRICT COURT
                                                SOUTHERN DISTRICT OF CALIFORNIA

                      United States of America                             JUDGMENT IN A CRIMINAL CASE
                                          V.                               (For Offenses Committed On or After November I, 1987)


                . Carlos Antonio Miguel-Garcia                             Case Number: 3:19-mj-24577

                                                                           Rebecca


                                                                                                      DEC    l 1 2019
THE DEFENDANT:
                                                                            CLERK, U.S. DISTRICT COURT
 IZI pleaded guilty to count(s) ------=-------------t'Co!.W.l..lliii.l:ll:W=UUl.-+--1.R:-I...At,.U,.U~A+-
                                 1 of Complaint
 •    was found guilty to count(s)                                                                   DEPUTY

      after a plea of not guilty.
      Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
Title & Section                         Nature of Offense                                                    Count Number(s)
8:1325                                  ILLEGAL ENTRY (Misdemeanor)                                          1

 •    The defendant has been found not guilty on count(s)
                                  -------~-----------
 •    Count(s)
                   ------------------
                                      dismissed on the motion of the United States.

                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:
                                  \ ,,/
                                 /13{    TIMESERVED                      • ________ days
 IZI Assessment: $10 WAIVED IZI Fine: WAIVED
 ISi Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
 the defendant's possession at the time of arrest upon their dep01iation or removal.
 D Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                         Wednesday, December 11, 2019


                     JI     .\ (}... ,...-~•f
Received                            )·1-..·,
                 1.._,.. .... / ~-- '
              -DU_S_M_ _ _ __.,,.,___-+--


                                                                         UNITED STATES MAGISTRATE ruDGE



Clerk's Office Copy                                                                                                   3: l 9-mj-24577
